Exhibit 10.8

EXECUTIVE SERVICE AGREEMENT

This Executive Service Agreement (this “Agreement”), entered into on May 25,
2020 (the “Effective Date”), is made by and between Young Soo Woo (the
“Executive”), on the one hand, and MagnaChip Semiconductor Corporation, a
Delaware corporation (“Parent”), and MagnaChip Semiconductor, Ltd., a wholly
owned subsidiary of Parent (“MSK” and together with Parent and each of its
Affiliates that may engage the Executive from time to time, including any and
all successors thereto, the “Company”), on the other hand.

RECITALS

A. The Company wishes to engage the Executive, and the Executive wishes to
provide services to the Company, as further set forth herein.

B. The Company and the Executive desire to enter into this Agreement to set
forth the rights and obligations of the parties hereto.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Certain Definitions.

(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person, where “control” shall have the meaning given such term under
Rule 405 of the Securities Act of 1933, as amended.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Annual Base Salary” shall have the meaning set forth in Section 3(a). For
the avoidance of doubt, none of the Annual Bonus, the Signing Bonus or the
Special Bonus shall be included in, or be a part of, the Annual Base Salary.

(d) “Annual Bonus” shall have the meaning set forth in Section 3(b).

(e) “Board” shall mean the Board of Directors of the Company.

(f) The Company shall have “Cause” to terminate the Executive’s engagement
pursuant to Section 4(a)(iii) hereunder upon (i) the Executive’s conviction of,
or a plea of nolo contendere to, a felony or other crime involving moral
turpitude (or, in each case, equivalent crimes in a jurisdiction other than the
United States), but excluding minor traffic violations; (ii) the Executive’s
commission of fraud, embezzlement or misappropriation of funds; (iii) a breach
by the Executive of his fiduciary duty to the Company; (iv) the Executive’s
refusal to fulfill the Executive’s duties and responsibilities (other than by
reason of death or Disability) to the Company; (v) the Executive’s material
violation of any established lawful policy of the Company; (vi) the Executive’s
material breach of any of the terms of any agreement the Executive has with the
Company; (vii) the Executive’s habitual use of illicit drugs or habitual abuse
of alcohol that affects his job performance; or (viii) any gross negligence,
material misconduct or material wrongful act or omission on the Executive’s part
in connection with the Executive’s duties and responsibilities to the

 

1



--------------------------------------------------------------------------------

Company. The Company may terminate the Executive’s engagement for Cause under
this Agreement, following issuance to the Executive of written notice of the
circumstances the Company believes constitute Cause, at any time within 90 days
after it becomes aware of such circumstances; provided, however, that, if the
basis for termination is curable, then the Executive shall have 15 days after
receipt of such written notice to cure such basis, and if not cured, the Company
may terminate the Executive’s engagement for Cause at any time within 90 days
after the expiration of such cure period. If, within 90 days subsequent to
termination of Executive’s engagement for any reason (other than by the Company
for Cause), the Company determines that the Executive’s engagement could have
been terminated for Cause, the Executive’s engagement will be deemed to have
been terminated for Cause for all purposes, and the Executive will be required
to disgorge to the Company all amounts received pursuant to this Agreement or
otherwise on account of such termination that would not have been payable to the
Executive had such termination been by the Company for Cause; provided, however,
that the Company’s ability to retroactively determine that the Executive’s
engagement could have been terminated for Cause under this sentence will cease
upon the occurrence of a Change in Control.

(g) “CEO” shall mean the Chief Executive Officer of Parent.

(h) “Change in Control” has the meaning given to such term in the Equity
Incentive Plan.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(j) “Commencement Date” shall mean the first day on which the Executive reports
to work with the Company.

(k) “Date of Termination” shall mean the effective date of termination of
Executive’s engagement, as set forth in Section 4.

(l) “Disability” shall mean a finding by the Company of the Executive’s
incapacitation through any illness, injury, accident or condition of either a
physical or psychological nature that has resulted in his inability to perform
the essential functions of his position, even with reasonable accommodations,
for 180 calendar days during any period of 365 consecutive calendar days, and
such incapacity is expected to continue.

(m) “Effective Date” shall have the meaning set forth in the preamble hereto.

(n) “Executive” shall have the meaning set forth in the preamble hereto.

(o) “Equity Awards” means the equity awards that the Executive may receive
subject to the Board’s approval and under the terms of the Equity Incentive Plan
and standard forms of award agreements under the Equity Incentive Plan (the
“Award Agreements”).

(p) “Equity Incentive Plan” means, as applicable, the MagnaChip Semiconductor
Corporation 2011 Equity Incentive Plan or any successor equity incentive plan of
the Parent, as amended or amended and restated from time to time.

(q) “Final Base Salary” means the Executive’s Annual Base Salary as in effect
immediately prior to the termination of the Executive’s engagement (or, if
clause (i) or (ii) of the definition of “Good Reason” is implicated, immediately
before any relevant diminution of the Executive’s Annual Base Salary).

 

2



--------------------------------------------------------------------------------

(r) The Executive shall have “Good Reason” to resign or otherwise terminate his
engagement with the Company pursuant to Section 4(a)(v) in the event that any of
the following actions are taken by the Company without his consent: (i) if upon
or following a Change in Control, a diminution in the Executive’s Annual Base
Salary or Target Annual Bonus opportunity; (ii) if prior to a Change in Control,
a diminution in (A) the Executive’s Annual Base Salary, other than an across the
board cumulative reduction of no more than 15% that applies in a similar manner
to all similarly-situated members of the senior management of the Company or
(B) the Executive’s Target Annual Bonus opportunity (other than a reduction that
occurs as a result of a reduction described in the foregoing clause (A));
(iii) the Company’s material breach of any of the material terms of any material
agreement between the Executive and the Company; or (iv) a non-temporary
relocation of the Executive’s primary work location by the Company to a location
that is more than 35 miles from the Executive’s principal place of service as of
the date hereof (which the parties acknowledge is Seoul, South Korea and/or
Cheongju, South Korea) and that increases the Executive’s one-way commute to
work by more than 35 miles. The Executive will not have Good Reason to terminate
his engagement and receive payments or benefits under Section 5(b) unless the
Executive provides the Board and the CEO with written notice of the
circumstances the Executive believes constitute Good Reason within 30 days after
the occurrence of such circumstances. If the Company does not cure within
15 days after receipt of such written notice, then the Executive may terminate
his engagement for Good Reason at any time within 90 days after the expiration
of such cure period. If the Executive terminates his engagement prior to the
expiration of the 15-day cure period or more than 90 days after the expiration
of the cure period, the Executive will not be treated as having terminated his
engagement for Good Reason.

(s) “Inventions” shall have the meaning set forth in Section 7(c)(i).

(t) “Notice of Termination” shall have the meaning set forth in Section 4(b).

(u) “Parent” shall have the meaning set forth in the preamble hereto.

(v) “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

(w) “Proprietary Rights” shall have the meaning set forth in Section 7(c)(i).

(x) “Restricted Stock Unit” shall have the meaning set forth in the Equity
Incentive Plan.

(y) “Target Annual Bonus” means the Executive’s target Annual Bonus, expressed
as a percentage of the Annual Base Salary, under the terms of the Company’s cash
bonus plan as is then in effect.

(z) “Term” shall have the meaning set forth in Section 2(b).

2. Executive’s Service.

(a) In General. The Company shall engage the Executive, and the Executive shall
provide services to the Company, for the period set forth in Section 2(b), in
the position(s) set forth in Section 2(c), and upon the other terms and
conditions herein provided.

 

3



--------------------------------------------------------------------------------

(b) Term. The term of this Agreement (the “Term”) shall begin on the Effective
Date and remain in effect, until terminated as provided in Section 4.
Notwithstanding anything herein to the contrary, the Executive’s engagement with
the Company shall be “at-will”, and the Executive or the Company may terminate
the Executive’s engagement for any reason or no reason at any time, in either
case subject to Section 4.

(c) Position and Duties.

(i) During the Term, the Executive shall serve as the Chief Financial Officer of
Parent and MSK, with responsibilities, duties and authority customary for such
position; provided, however, that the Company may alter such responsibilities,
duties and authority from time to time. The Executive shall also serve as an
officer of other Affiliates of the Company as requested by the Company. Except
as otherwise provided herein, the Executive shall not be entitled to any
additional compensation for service as a member of the Board or other positions
or titles he may hold with any Affiliate of the Company to the extent he is so
appointed. The Executive shall report to the CEO or any other officer of the
Company as may be designated by the Board or the CEO. The Executive agrees to
observe and comply with the Company’s rules and policies as adopted from time to
time by the Company. The Executive shall devote his full business time, skill,
attention and best efforts to the performance of his duties hereunder; provided,
however, that the Executive shall be entitled to (A) serve on civic, charitable
and religious boards and (B) manage the Executive’s personal and family
investments, in each case, to the extent that such activities do not materially
interfere with the performance of the Executive’s duties and responsibilities
hereunder, are not in conflict with the business interests of the Company or its
Affiliates, and do not otherwise compete with the business of the Company or its
Affiliates.

(ii) The Executive shall be principally based at the Company’s offices in Seoul,
South Korea or Cheongju, South Korea. The Executive shall perform his duties and
responsibilities to the Company at such principal place of service and at such
other location(s) to which the Company may reasonably require the Executive to
travel for Company business purposes.

3. Compensation and Related Matters.

(a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of Three Hundred Forty Million Korean Won (KRW 340,000,000) per
annum, which shall be paid in accordance with the customary payroll practices of
the Company (the “Annual Base Salary”).

(b) Annual Bonus. With respect to each calendar year that ends during the Term,
the Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”) under the terms of the Company’s cash bonus plan as is then in effect.
It is currently intended that the Board will set the Executive’s target Annual
Bonus at 50% of the Executive’s Annual Base Salary, which target Annual Bonus
may be increased by the Board in its discretion.

(c) Equity Compensation. Subject to Board approval and the Executive’s continued
engagement on such date, as soon as practicable after the Commencement Date, the
Executive will be granted a Restricted Stock Unit award for 18,000 shares of
common stock of Parent (the “RSU Award”), which grant shall be under the terms
of the Equity Incentive Plan and the applicable Award Agreement. The RSU Award
shall vest over three (3) years, with one-third (1/3) of the RSU Award vesting
on each of the first, second

 

4



--------------------------------------------------------------------------------

and third anniversaries of the grant date, all in accordance with, and subject
to the terms of, the Equity Incentive Plan. In addition, while the Executive is
engaged to provide services to the Company, the Executive will be eligible to
participate in the equity incentive program applicable to the Company’s
executives. It is currently anticipated that the Executive will receive
additional Equity Awards in each of 2021 and 2022 under the then-current Equity
Incentive Plan, with the target dollar value of such awards to be in line with
the target value of Equity Awards received by similarly situated executives in
such year and subject to the Executive’s continued provision of his services to
the Company. Such Equity Awards shall, in all case, be determined and approved
by the Board in its sole discretion. Prior to receiving any Equity Award,
including the RSU Award, the Executive must execute the Award Agreement(s) in
the form(s) approved by the Board. Accordingly, the actual terms of any Equity
Award, including the RSU Award, will be governed by the Equity Incentive Plan
and the actual Award Agreement and documents evidencing the grant of such Equity
Award, and not by any other terms set forth herein or otherwise.

(d) Benefits. During the Term, the Executive shall be entitled to participate in
the benefit plans, programs and arrangements of the Company now (or, to the
extent determined by the Board, hereafter) in effect, in accordance with their
terms, including medical and welfare benefits and company automobile, all on the
terms applicable to other similarly situated executives of the Company.

(e) Annual Vacation. During the Term, the Executive shall be entitled to
paid-time-off (including vacation days) on an annual basis in accordance with
the Company’s applicable policies and practices. Under the policies applicable
to other similarly situated executives of the Company, any unused paid-time-off
(including vacation days) shall neither be carried over to the following year
nor be compensated for. Any paid-time-off (including vacation days) shall be
taken at the reasonable and mutual convenience of the Company and the Executive.

(f) Business Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by him
in the performance of his duties to the Company, in accordance with the
Company’s expense reimbursement policies and procedures.

4. Termination. The Executive’s engagement hereunder may be terminated without
any breach of this Agreement only under the following circumstances:

(a) Circumstances.

(i) Death. The Executive’s engagement hereunder shall terminate upon his death.

(ii) Disability. If the Executive has incurred a Disability, the Company may
give the Executive written notice of its intention to terminate the Executive’s
engagement. In that event, the Executive’s engagement with the Company shall
terminate effective on the later of the 30th day after receipt of such notice by
the Executive and the date specified in such notice; provided, however, that, if
the Executive shall have returned to full-time performance of his duties
hereunder within the 30-day period following receipt of such notice and shall
have reasonably demonstrated that the Executive is not subject to a Disability,
then the Executive’s engagement shall not be terminated pursuant to this
clause (ii).

 

5



--------------------------------------------------------------------------------

(iii) Termination with Cause. The Company may terminate the Executive’s
engagement with Cause.

(iv) Termination without Cause. The Company may terminate the Executive’s
engagement without Cause.

(v) Resignation with Good Reason. The Executive may resign from his engagement
with Good Reason.

(vi) Resignation without Good Reason. The Executive may resign from his
engagement without Good Reason upon not less than thirty (30) days’ advance
written notice to the Board and the Company’s Chief Executive Officer.

(b) Notice of Termination. Any termination of the Executive’s engagement with
the Company, whether by the Company or the Executive under this Section 4 (other
than termination pursuant to Section 4(a)(i)), shall be communicated by written
notice to the other party hereto (i) indicating the specific termination
provision in this Agreement relied upon, (ii) except with respect to a
termination pursuant to Section 4(a)(iv) or (vi), setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s engagement under the provision so indicated, and
(iii) specifying a Date of Termination as provided herein (a “Notice of
Termination”). If the Company delivers a Notice of Termination under
Section 4(a)(ii), the Date of Termination shall be at least thirty (30) days
following the date of such notice; provided, however, that such notice need not
specify a Date of Termination, in which case the Date of Termination shall be
determined pursuant to Section 4(a)(ii). If the Company delivers a Notice of
Termination under Section 4(a)(iii) or 4(a)(iv), the Date of Termination shall
be, in the Company’s sole discretion, the date on which the Executive receives
such notice or any subsequent date selected by the Company. If the Executive
delivers a Notice of Termination under Section 4(a)(v) or (a)(vi), the Date of
Termination shall be at least thirty (30) days following the date of such
notice; provided, however, that the Company may, in its sole discretion,
accelerate the Date of Termination to any date that occurs following the
Company’s receipt of such notice, without changing the characterization of such
termination as voluntary, even if such date is prior to the date specified in
such notice. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Cause or Good Reason shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder.

(c) Termination and Resignation of All Positions. Upon termination of the
Executive’s engagement for any reason, the Executive agrees to resign, as of the
Date of Termination or such other date requested by the Company, from all
positions and offices that the Executive then holds with the Company and its
Affiliates. In addition, as applicable, if the Executive fails to resign from
any such positions or offices, the Company shall be relieved of its obligations
under Section 5(b).

5. Company Obligations upon Termination of the Executive’s Engagement.

(a) In General. Subject to Section 11(a), upon termination of the Executive’s
engagement for any reason, the Executive (or the Executive’s estate) shall be
entitled to receive (i) any amount of the Executive’s Annual Base Salary earned
through the Date of Termination not theretofore paid, (ii) any Annual Bonus for
the year prior to the year in

 

6



--------------------------------------------------------------------------------

which the Date of Termination occurred that was earned but not yet paid,
(iii) any expenses owed to the Executive under Section 3(f), and (iv) any vested
payment or benefit arising from the Executive’s participation in, or benefits
under, any qualified benefit plans, programs or arrangements under Section 3(d)
(other than severance plans, programs or arrangements), which amounts shall be
payable in accordance with the terms and conditions of such benefit plans,
programs or arrangements including, where applicable, any death and disability
benefits (the “Accrued Obligations”). Notwithstanding anything herein to the
contrary, upon a Termination with Cause, and only in the case of such a
termination, the Accrued Obligations shall not include the amount set forth in
clause (ii) of the preceding sentence or any other amounts or benefits not
payable in accordance with the terms and conditions of any benefit plan, program
or arrangement.

(b) Termination without Cause or Resignation with Good Reason. Subject to
Section 11(a) and subject to the Executive’s continued compliance with the
covenants contained in Sections 6, 7 and 10, if the Company terminates the
Executive’s engagement without Cause pursuant to Section 4(a)(iv) or the
Executive resigns from his engagement with Good Reason pursuant to
Section 4(a)(v), the Company shall, in addition to the Accrued Obligations:

(i) continue to pay the Final Base Salary in accordance with the Company’s
customary payroll practices during the period beginning on the Date of
Termination and ending on the earlier to occur of (A) six (6) months after the
Date of Termination and (B) the first date that the Executive violates any
covenant contained in Section 6 or 7 (the “Salary Payment”), and if the Date of
Termination occurs after June 30 of the calendar year in which the Date of
Termination occurs, pay the Executive a prorated portion of the Annual Bonus
payable with respect to the calendar year in which such termination occurs
(which prorated amount shall equal the amount of the Annual Bonus multiplied by
a fraction, (x) the numerator of which equals the number of days that have
elapsed between January 1 of such calendar year and the Date of Termination and
(y) the denominator of which equals 365), based on actual performance
achievement for such year, and payable if and when annual bonuses are paid to
other senior executives of the Company with respect to such year (the “Pro Rata
Bonus”, together with the Salary Payment, the “Severance Payment”); provided,
however, that, if the Company terminates the Executive’s engagement without
Cause pursuant to Section 4(a)(iv) or the Executive resigns from his engagement
with Good Reason pursuant to Section 4(a)(v), in each case, either (x) during a
period of time when the Company is party to a definitive corporate transaction
agreement, the consummation of which would result in a Change in Control, or
(y) within 18 months following a Change in Control (such a termination a “CIC
Qualified Termination”), then the Severance Payment shall instead be equal to
the Final Base Salary, payable over 12 months, in each case so long as the
Release (as defined below) has become effective and the Executive has not
violated any covenant contained in Section 6 or 7, in which case the Severance
Payment shall be forfeited; and

(ii) provide for vesting of any outstanding unvested Equity Awards, as set forth
in the Equity Incentive Plan and the applicable Award Agreement(s);

provided, however, that all payments and benefits to be paid or provided
pursuant to this Section 5(b) shall commence on the 60th day following the Date
of Termination, and, only with respect to any cash payments, the initial
installment of such payments shall include a lump-sum payment of all amounts
accrued under this Section 5(b) from the Date of Termination through the date of
such initial payment.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if the Executive breaches any
of the covenants contained in Sections 6 and 7, the Company shall have the right
to cease providing any payments or benefits under this Section 5(b) and, if
requested, the Executive shall repay to the Company within 60 days of such
request any previously paid payments or benefits under this Section 5(b);
provided that the foregoing shall not apply unless the Company provides the
Executive with written notice of the circumstances it believes constitutes a
breach of such covenants within 90 days after it becomes aware of such
circumstances; provided further that, if the basis for the alleged breach is
curable, then the Executive shall have 15 days after receipt of such written
notice to cure such basis.

Payment of the amounts and benefits under this Section 5(b) is in lieu of any
other severance or separation pay payable to the Executive whether under any
previous agreement, offer letter or severance program, plan or policy,
applicable law (including the laws of the Republic of Korea) or other statute,
or otherwise.

(c) Release. Notwithstanding anything herein to the contrary, the amounts
payable and benefits to be provided to the Executive under Section 5(b), other
than the Accrued Obligations, shall be contingent upon and subject to the
Executive’s (or the Executive’s estate’s, if applicable) execution and
non-revocation of a general waiver and release of claims agreement generally
consistent with the form attached as Exhibit A hereto (as appropriately modified
to comply with applicable law, the “Release”) (and the expiration of any
applicable revocation period), on or prior to the 60th day following the Date of
Termination.

(d) Survival. The obligations of any of the parties under this Agreement which
by their nature may require either partial or total performance after the
termination of the Term or this Agreement (including those under Sections 6, 7,
8, 9 and 10) will survive any termination of this Agreement.

6. Non-Competition; Non-Solicitation; Non-Hire.

(a) To the fullest extent permitted by applicable law, the Executive agrees that
during the Executive’s engagement with the Company, and for the 12-month period
following termination of the Executive’s engagement for any reason, the
Executive will not, directly or indirectly, have any equity or equity-based
interest, or work or otherwise provide services as an employee, contractor,
officer, owner, consultant, partner, director or otherwise, in any business
anywhere in the world that competes with any of the businesses of the Company.
Notwithstanding the foregoing, the Executive shall be permitted to acquire a
passive stock or equity interest in such a business, provided that the stock or
other equity interest acquired is not more than five percent (5%) of the
outstanding interest in such business. Notwithstanding anything herein to the
contrary, if prior to the expiration of the aforementioned 12-month period the
Executive enters into any agreement that obligates the Executive to provide any
form of services to the Company, then such 12-month period shall commence on the
date that the Executives ceases to provide services under such agreement.

(b) To the fullest extent permitted by applicable law, the Executive agrees that
during the Executive’s engagement with the Company, and for the 12-month period
following termination of the Executive’s engagement for any reason, the
Executive will not, directly or indirectly, on the Executive’s own behalf or on
behalf of another (i) solicit, induce or attempt to solicit or induce any
officer, director, employee or consultant of the Company to terminate their
relationship with or leave the Company, or in any way interfere with the

 

8



--------------------------------------------------------------------------------

relationship between the Company, on the one hand, and any officer, director,
employee or consultant thereof, on the other hand, (ii) hire (or other similar
arrangement) any Person (in any capacity whether as an officer, director,
employee or consultant) who is, or at any time in the 12 months preceding the
Date of Termination was, an officer, director, employee or consultant of the
Company or (iii) induce or attempt to induce any customer, supplier, prospect,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any such
customer, supplier, prospect, licensee or business relation, on the one hand,
and the Company, on the other hand.

(c) In the event that the terms of this Section 6 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action. The Executive hereby acknowledges that
the terms of this Section 6 are reasonable in terms of duration, scope and area
restrictions and are necessary to protect the goodwill of the Company. The
Executive hereby authorizes the Company to inform any future employer or
prospective employer of the existence and terms of Sections 6 and 7 without
liability for interference with the Executive’s employment or prospective
employment.

7. Non-Disclosure of Confidential Information; Non-Disparagement; Intellectual
Property.

(a) Non-Disclosure of Confidential Information; Return of Property. The
Executive recognizes and acknowledges that he has access to confidential
information and/or has had or will have material contact with the Company’s
customers, suppliers, licensees, representatives, agents, partners, licensors or
business relations. The Executive agrees that during his engagement and in
perpetuity thereafter, the Executive shall maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for the Executive’s benefit or the benefit of any Person, any confidential or
proprietary information or trade secrets of or relating to the Company,
including information with respect to the Company’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment, or deliver to any Person any document, record,
notebook, computer program or similar repository of or containing any such
confidential or proprietary information or trade secrets. Upon termination of
the Executive’s engagement for any reason, the Executive shall promptly deliver
to the Company all correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents or any other documents
concerning the Company’s customers, business plans, marketing strategies,
products or processes. The Executive may respond to a lawful and valid subpoena
or other legal process but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and, if requested by the Company, shall reasonably assist such counsel in
resisting or otherwise responding to such process.

(b) Non-Disparagement. The Executive shall not, at any time during his
engagement and in perpetuity thereafter, directly or indirectly, knowingly
disparage, criticize or otherwise make derogatory statements regarding the
Company, or any of its successors, directors or officers. The foregoing shall
not be violated by the Executive’s truthful responses to legal process or
inquiry by a governmental authority.

 

9



--------------------------------------------------------------------------------

(c) Intellectual Property Rights.

(i) The Executive agrees that the results and proceeds of the Executive’s
services for the Company (including any trade secrets, products, services,
processes, know-how, designs, developments, innovations, analyses, drawings,
reports, techniques, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, programs,
matters of a literary, musical, dramatic or otherwise creative nature, writings
and other works of authorship) resulting from services performed for the Company
and any works in progress, whether or not patentable or registrable under
copyright or similar statutes, that were made, developed, conceived or reduced
to practice or learned by the Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company (or,
if applicable or as directed by the Company) shall be deemed the sole owner
throughout the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to the Executive whatsoever. If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company under the immediately
preceding sentence, then the Executive hereby irrevocably assigns and agrees to
assign any and all of the Executive’s right, title and interest thereto,
including any and all Proprietary Rights of whatsoever nature therein, whether
or not now or hereafter known, existing, contemplated, recognized or developed,
to the Company (or, if applicable or as directed by the Company), and the
Company or such Affiliates shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company or such
Affiliates without any further payment to the Executive whatsoever. As to any
Invention that the Executive is required to assign, the Executive shall promptly
and fully disclose to the Company all information known to the Executive
concerning such Invention. The Executive hereby waives and quitclaims to the
Company any and all claims, of any nature whatsoever, that the Executive now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

(ii) The Executive agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, the Executive shall do any
and all things that the Company may reasonably deem useful or desirable to
establish or document the Company’s exclusive ownership throughout the United
States of America or any other country of any and all Proprietary Rights in any
such Inventions, including the execution of appropriate copyright and/or patent
applications or assignments. To the extent the Executive has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
the Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 7(c)(ii) is subject to and shall not be deemed
to limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Executive’s engagement with the Company. The Executive further
agrees that, from time to time, as may be requested by the Company and at the
Company’s sole cost and expense, the Executive shall assist the Company in every
proper and lawful way to obtain and from time to time enforce Proprietary Rights
relating to Inventions in any and all countries. To this end, the Executive
shall

 

10



--------------------------------------------------------------------------------

execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof. In addition, the Executive
shall execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designees. The Executive’s obligation to assist the Company with
respect to Proprietary Rights relating to such Inventions in any and all
countries shall continue beyond the termination of the Executive’s engagement
with the Company.

(d) Protected Disclosures.

(i) Nothing in this Agreement will preclude, prohibit or restrict the Executive
from (A) communicating with, any federal, state or local administrative or
regulatory agency or authority, including the Securities and Exchange Commission
(the “SEC”); (B) participating or cooperating in any investigation conducted by
any governmental agency or authority; or (C) filing a charge of discrimination
with the United States Equal Employment Opportunity Commission or any other
federal state or local administrative agency or regulatory authority.

(ii) Nothing in this Agreement, or any other agreement between the parties,
prohibits or is intended in any manner to prohibit, the Executive from
(A) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including the Department of
Justice, the SEC, the U.S. Congress and any governmental agency Inspector
General, or (B) making other disclosures that are protected under whistleblower
provisions of federal law or regulation. This Agreement does not limit the
Executive’s right to receive an award (including a monetary reward) for
information provided to the SEC. The Executive does not need the prior
authorization of anyone at the Company to make any such reports or disclosures,
and the Executive is not required to notify the Company that the Executive has
made such reports or disclosures.

(iii) Nothing in this Agreement or any other agreement or policy of the Company
is intended to interfere with or restrain the immunity provided under 18 U.S.C.
§1833(b). The Executive cannot be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (A) (1) in confidence to federal, state or local government officials,
directly or indirectly, or to an attorney, and (2) for the purpose of reporting
or investigating a suspected violation of law; (B) in a complaint or other
document filed in a lawsuit or other proceeding, if filed under seal; or (C) in
connection with a lawsuit alleging retaliation for reporting a suspected
violation of law, if filed under seal and does not disclose the trade secret,
except pursuant to a court order.

(iv) The foregoing provisions regarding protected disclosures are intended to
comply with all applicable laws. If any laws are adopted, amended or repealed
after the execution of this Agreement, this Section 7(e) shall be deemed to be
amended to reflect the same.

8. Injunctive Relief. The Executive recognizes and acknowledges that a breach of
any of the covenants contained in Sections 6 and 7 will cause irreparable damage
to the Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
or threatened breach of any of the covenants contained in Sections 6 and 7, in
addition to any other remedy that may be available at law or in equity,

 

11



--------------------------------------------------------------------------------

the Company will be entitled to specific performance and injunctive relief
(without posting a bond). In the event of any breach or violation by the
Executive of any of the covenants contained in Sections 6 and 7, the time period
of such covenant with respect to the Executive shall, to the fullest extent
permitted by law, be tolled until such breach or violation is resolved.

9. Indemnification. During the Executive’s engagement as a director or officer
(or both) of Parent, and at all times thereafter during which the Executive may
be subject to liability in connection with the Executive’s performance of his
duties as a director or officer (or both) of Parent, the Executive shall be
entitled to the protection set forth in the Indemnification Agreement between
the Executive and the Company to be entered into on or about the Commencement
Date, in addition to the protection of any insurance policies the Company may
elect to maintain generally for the benefit of its directors and officers
against all costs, charges, and expenses incurred or sustained by him in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company, as well as any rights the Executive may have under the Company’s
articles of incorporation and bylaws (in each case, other than any dispute,
claim or controversy arising under or relating to this Agreement or otherwise
arising under or relating to the Executive’s engagement, equity ownership or
compensation). Notwithstanding anything herein to the contrary, the Executive’s
rights under this Section 9 shall survive the termination or expiration of this
Agreement for any reason.

10. Cooperation. The Executive agrees that, subject to the Executive’s
reasonable availability, during and after the Executive’s engagement with the
Company, and without the necessity of the Company obtaining a subpoena or court
order, the Executive shall provide reasonable cooperation in connection with any
suit, action or proceeding (or any appeal from any suit, action or proceeding),
and any investigation and/or defense of any claims asserted against the Company
Releasees (as defined in the Release), which relates to events occurring during
the Executive’s engagement (including furnishing relevant information and
materials to the Company or its designee and/or providing testimony at
depositions and at trial); provided that the Company shall reimburse the
Executive for reasonable out-of-pocket expenses the Executive incurs that are
associated with any such cooperation; provided further that any such cooperation
occurring after the termination of the Executive’s engagement shall be scheduled
to the extent reasonably practicable so as not to unreasonably interfere with
the Executive’s business or personal affairs. Notwithstanding anything herein to
the contrary, the preceding cooperation covenant shall not apply to any suit,
action, proceeding, investigation, defense or claim that arises out of or
relates to a dispute between the Executive and any of the Company Releasees.

11. Section 409A of the Code.

(a) General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including any such regulations or other guidance that may be issued
after the Effective Date (“Section 409A”). Notwithstanding anything herein to
the contrary, in the event that the Company determines that any amounts payable
hereunder will be taxable currently to the Executive under Section 409A(a)(1)(A)
of the Code and related Department of Treasury guidance, the Company and the
Executive shall cooperate in good faith to (i) adopt such amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies

 

12



--------------------------------------------------------------------------------

with retroactive effect, that they mutually determine to be necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Agreement, to preserve the economic benefits of this Agreement, and to
avoid less-favorable accounting or tax consequences for the Company, and/or
(ii) take such other actions as mutually determined to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the application
of penalty taxes thereunder; provided, however, that this Section 11(a) does not
create an obligation on the part of the Company to modify this Agreement and
does not guarantee that the amounts payable hereunder will not be subject to
interest or penalties under Section 409A, and in no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Executive as a result of Section 409A or any damages for failing
to comply with Section 409A.

(b) Separation from Service under Section 409A. To the extent Section 409A is
applicable, notwithstanding any provision to the contrary in this Agreement:
(i) no amount shall be payable pursuant to Section 5(a) or (b) unless the
termination of the Executive’s engagement constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (ii) if the Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent that delayed commencement of any portion of the
termination benefits to which the Executive is entitled under this Agreement
(after taking into account all exclusions applicable to such termination
benefits under Section 409A), including any portion of the additional
compensation awarded pursuant to Section 5(a) or (b), is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the Executive’s termination benefits shall not be provided to the
Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) and (B) the date of the Executive’s death; provided
that, upon the earlier of such dates, all payments deferred pursuant to this
Section 11(b)(ii) shall be paid to the Executive in a lump sum, and any
remaining payments due under this Agreement shall be paid as otherwise provided
herein; (iii) the determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
Section 1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto); (iv) for purposes of Section 409A of the Code, the
Executive’s right to receive installment payments pursuant to Section 5 shall be
treated as a right to receive a series of separate and distinct payments; (v) if
the sixty day period following the Date of Termination ends in the calendar year
following the year that includes the Date of Termination, then payment of any
amount that is conditioned upon the execution of the Release and is subject to
Section 409A shall not be paid until the first day of the calendar year
following the year that includes the Date of Termination, regardless of when the
Release is signed; and (vi) to the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.

 

13



--------------------------------------------------------------------------------

12. Section 280G of the Code.

(a) If there is a change of ownership or effective control or change in the
ownership of a substantial portion of the assets of a corporation (within the
meaning of Section 280G of the Code) and any payment or benefit (including
payments and benefits pursuant to this Agreement) that the Executive would
receive from the Company or otherwise (“Transaction Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to the Executive, which of the following two alternative forms
of payment would result in the Executive’s receipt, on an after-tax basis, of
the greater amount of the Transaction Payment notwithstanding that all or some
portion of the Transaction Payment may be subject to the Excise Tax: (1) payment
in full of the entire amount of the Transaction Payment (a “Full Payment”) or
(2) payment of only a part of the Transaction Payment so that the Executive
receives the largest payment possible without the imposition of the Excise Tax
(a “Reduced Payment”). For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
all applicable federal, state and local income taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes). If a Reduced Payment is made, the reduction in payments and/or
benefits will occur in the following order: (1) first, reduction of cash
payments, in reverse order of scheduled payment date (or if necessary, to zero),
(2) then, reduction of non-cash and non-equity benefits provided to the
Executive, on a pro rata basis (or if necessary, to zero), and (3) then,
cancellation of the acceleration of vesting of equity award compensation in the
reverse order of the date of grant of the Executive’s equity awards.

(b) Unless the Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and the Executive as requested by the Company or the Executive. The
Executive and the Company shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 12(b).

13. Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign his
rights or obligations under this Agreement to any individual or entity. This
Agreement shall be binding upon and inure to the benefit of the Company and the
Executive and their respective successors, assigns, personnel, legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees, as applicable. In the event of the Executive’s death following a
termination of his engagement, all unpaid amounts otherwise due to the Executive
(including under Section 5) shall be paid to his estate.

 

14



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed, construed, interpreted, and
enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.

15. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

16. Notices. Any notice, request, claim, demand, document, and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, email or sent by nationally recognized overnight courier or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party hereto shall have specified by notice in writing
to the other party hereto):

(a) If to the Company, to it at its current executive offices, Attn: Chief
Executive Officer.

(b) If to the Executive, at his most recent address on the payroll records of
the Company.

17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

18. Entire Agreement. The terms of this Agreement (together with the
Indemnification Agreement between Parent and the Executive, any pre-invention
assignment agreements with the Company and any other agreements and instruments
contemplated hereby or referred to herein) are intended by the parties hereto to
be the final expression of their agreement with respect to the Executive’s
engagement with the Company and its Affiliates and to supersede any and all
prior agreements, communications expressing the Company’s offer to the
Executive, severance agreements and similar agreements, plans, provisions,
understandings or arrangements, whether written or oral, and all such prior
agreements, plans, provisions, understandings or arrangements shall be null and
void in their entirety and of no further force or effect as of the Effective
Date. The parties hereto further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative or other legal
proceeding to vary the terms of this Agreement.

19. Amendments; Waivers. This Agreement may not be modified, amended or
terminated except by an instrument in writing signed by the Executive and a duly
authorized officer of the Company that expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
similarly identifying the waived compliance, the Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy or power hereunder shall preclude any other or further exercise of any
other right, remedy or power provided herein or by law or in equity.

 

15



--------------------------------------------------------------------------------

20. No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

21. Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary: (a) the plural
includes the singular, and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; and (e) “herein,” “hereof,”
“hereunder,” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section or
subsection.

22. Dispute Resolution. The parties agree that any suit, action or proceeding
brought by or against such party in connection with this Agreement shall be
brought exclusively in the United States District Court for the District of
Delaware to the extent that federal jurisdiction exists, and in the Delaware
Chancery Court to the extent that federal jurisdiction does not exist. Each
party expressly and irrevocably consents and submits to the jurisdiction and
venue of each such court in connection with any such legal proceeding, including
to enforce any settlement, order or award, and such party agrees to accept
service of process by the other party or any of its agents in connection with
any such proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH
PARTY IN RESPECT OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.

23. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
were never a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

24. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, and foreign withholding
and other taxes and charges that the Company is required to withhold. The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.

 

16



--------------------------------------------------------------------------------

25. Clawback. To the extent required by applicable law (including Section 304 of
the Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act) and/or the rules and regulations of any securities
exchange or inter-dealer quotation service on which equity of the Company or
Parent is listed or quoted, or if so required pursuant to a written policy
adopted by the Company or Parent, payments under this Agreement or in respect of
Company or Parent equity incentive awards shall be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement and
all agreements governing the terms of Company or Parent incentive equity
compensation).

26. Other Benefit Plans. No payment under this Agreement shall be taken into
account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
expressly required otherwise by law or the terms of such plan.

27. Representations. The Executive represents, warrants and covenants that
(i) that he has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Company other than those contained in writing herein, and has entered into
this Agreement freely based on his own judgment, (ii) Executive has the full
right, authority and capacity to enter into this Agreement and
perform Executive’s obligations hereunder, (iii) Executive is not bound by any
agreement that conflicts with or prevents or restricts the full performance of
Executive’s duties and obligations to the Company hereunder during or after the
Term, (iv) the execution and delivery of this Agreement shall not result in any
breach or violation of, or a default under, any existing obligation, commitment
or agreement to which Executive is subject, and (v) the Executive shall keep all
terms of this Agreement confidential, except with respect to disclosure to the
Executive’s spouse, accountants or attorneys, each of whom shall agree to keep
all terms of this Agreement confidential.

28. Equity Ownership. The Executive will be subject to such stock ownership
guidelines and holding requirements as may be implemented by the Board from time
to time.

[signature page follows]

 

17



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first written above.

 

MAGNACHIP SEMICONDUCTOR, LTD. By:   /s/ Young-Joon Kim   Name: Young-Joon Kim  
Title: Representative Director

 

MAGNACHIP SEMICONDUCTOR CORPORATION By:   /s/ Young-Joon Kim   Name: Young-Joon
Kim   Title: Chief Executive Officer

 

EXECUTIVE /s/ Young Soo Woo Young Soo Woo



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, proceedings, obligations, debts, accounts, attorneys’
fees, judgments, losses, and liabilities, of whatsoever kind or nature, in law,
in equity or otherwise. Capitalized terms used but not defined in this Release
will have the meanings given to them in the Executive Service Agreement dated
                     between MagnaChip Semiconductor, Ltd. (the “Company),
MagnaChip Semiconductor Corporation, a Delaware corporation (“Parent”), and
Young Soo Woo (my “Service Agreement”).

For and in consideration of the payments and benefits under Section 5(b) of the
Service Agreement, and other good and valuable consideration, I, for and on
behalf of myself and my executors, heirs, administrators, representatives, and
assigns, hereby agree to release and forever discharge the Company, Parent and
all of their respective predecessors, successors, and past, current, and future
parent entities, affiliates, subsidiary entities, investors, directors,
shareholders, members, officers, general or limited partners, employees,
attorneys, agents, and representatives, and the benefit plans in which I am or
have been a participant by virtue of my engagement with or service to the
Company (collectively, the “Company Releasees”), from any and all claims that I
have or may have had against the Company Releasees based on any events or
circumstances arising or occurring on or prior to the date hereof and arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever my engagement with or service to the Company or the
termination thereof, including any and all claims arising under national,
federal, provincial, state or local laws relating to employment, including
claims of wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, intentional infliction of emotional distress or
liability in tort, and claims of any kind that may be brought in any court or
administrative agency, and any related claims for attorneys’ fees and costs,
including claims under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as amended,
42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act of 1991;
42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act, as
amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal Contract
Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act,
as amended, 29 U.S.C. § 1001 et seq.; and any similar national, provincial,
state or local laws of the United States, the Republic of Korea or any other
jurisdiction. I agree further that this Release may be pleaded as a full defense
to any action, suit, arbitration or other proceeding covered by the terms hereof
that is or may be initiated, prosecuted, or maintained by me or my descendants,
dependents, heirs, executors, administrators or assigns. By signing this
Release, I acknowledge that I intend to waive and release all rights known or
unknown that I may have against the Company Releasees under these and any other
laws.

 

19



--------------------------------------------------------------------------------

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph and that I have
not filed any claim against any of the Company Releasees before any local,
state, federal or foreign agency, court, arbitrator, mediator, arbitration or
mediation panel or other body (each individually, a “Proceeding”). I
(i) acknowledge that I will not initiate or cause to be initiated on my behalf
any Proceeding and will not participate in any Proceeding, in each case, except
as required by law; and (ii) waive any right that I may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, except where otherwise provided by law, including any Proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”). Further, I
understand that, by executing this Release, I will be limiting the availability
of certain remedies that I may have against the Company and limiting also my
ability to pursue certain claims against the Company Releasees.

By executing this Release, I specifically release all claims relating to my
engagement with and service to the Company, and its termination, under ADEA, a
federal statute that, among other things, prohibits discrimination on the basis
of age in engagement and benefit plans.

Notwithstanding the generality of the foregoing, I do not release (i) claims to
receive payments and benefits under Section 5(b) of the Service Agreement in
accordance with the terms of the Service Agreement, (ii) claims for
indemnification arising under any applicable indemnification obligation of the
Company, (iii) any vested rights I may have under any qualified benefit plans,
programs or policies of the Company, or (iv) claims that cannot be waived by
law. Further, nothing in this Release shall prevent me from (a) initiating or
causing to be initiated on my behalf any claim against the Company before any
local, state or federal agency, court or other body challenging the validity of
the waiver of my claims under the ADEA (but no other portion of such waiver); or
(b) initiating or participating in an investigation or proceeding conducted by
the EEOC.

I understand that nothing in this Agreement will preclude, prohibit or restrict
me from (i) communicating with, any federal, state or local administrative or
regulatory agency or authority, including the Securities and Exchange Commission
(the “SEC”); (ii) participating or cooperating in any investigation conducted by
any governmental agency or authority; or (iii) filing a charge of discrimination
with the EEOC or any other federal state or local administrative agency or
regulatory authority.

Nothing in this Agreement, or any other agreement with the Company, prohibits or
is intended in any manner to prohibit, me from (i) reporting a possible
violation of federal or other applicable law or regulation to any governmental
agency or entity, including the Department of Justice, the SEC, the
U.S. Congress and any governmental agency Inspector General, or (ii) making
other disclosures that are protected under whistleblower provisions of federal
law or regulation. This Agreement does not limit my right to receive an award
(including a monetary reward) for information provided to the SEC. I do not need
the prior authorization of anyone at the Company to make any such reports or
disclosures, and I am not required to notify the Company that I have made such
reports or disclosures.

Nothing in this Agreement or any other agreement or policy of the Company is
intended to interfere with or restrain the immunity provided under 18 U.S.C.
§1833(b). I cannot be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (i)
(A) in confidence to federal, state or local government officials, directly or
indirectly, or to an attorney, and (B) for the purpose of reporting or
investigating a suspected violation of law; (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if filed under seal; or
(iii) in connection with a lawsuit alleging retaliation for reporting a
suspected violation of law, if filed under seal and does not disclose the trade
secret, except pursuant to a court order.

 

20



--------------------------------------------------------------------------------

I acknowledge that I have been given at least 21 days in which to consider this
Release. I acknowledge further that the Company has advised me to consult with
an attorney of my choice before signing this Release, and I have had sufficient
time to consider the terms of this Release. I represent and acknowledge that if
I execute this Release before 21 days have elapsed, I do so knowingly,
voluntarily, and upon the advice and with the approval of my legal counsel (if
any), and that I voluntarily waive any remaining consideration period.

I understand that after executing this Release, I have the right to revoke it
within seven days after its execution. I understand that this Release will not
become effective and enforceable unless the seven-day revocation period passes
and I do not revoke the Release in writing. I understand that this Release may
not be revoked after the seven-day revocation period has passed. I understand
also that any revocation of this Release must be made in writing and delivered
to the Company at its principal place of business within the seven-day period.

This Release will become effective, irrevocable, and binding on the eighth day
after its execution, so long as I have not timely revoked it as set forth above.
I understand and acknowledge that I will not be entitled to payments or benefits
under Section 5(b) of the Service Agreement unless this Release is effective on
or before the date that is 60 days following the Date of Termination (as defined
in the Service Agreement).

I hereby agree to waive any and all claims to re-engagement with the Company and
affirmatively agree not to seek further engagement with the Company.

The provisions of this Release will be binding upon my heirs, executors,
administrators, legal representatives, and assigns. If any provision of this
Release will be held by any court of competent jurisdiction to be illegal, void
or unenforceable, such provision will be of no force or effect. The illegality
or unenforceability of such provision, however, will have no effect upon and
will not impair the enforceability of any other provision of this Release.

This Release will be governed in accordance with the laws of the State of
Delaware, without reference to the principles of conflicts of law. Any dispute
or claim arising out of or relating to this Release or claim of breach hereof
will be brought exclusively in the United States District Court for the District
of Delaware to the extent that federal jurisdiction exists, and in the Delaware
Chancery Court to the extent that federal jurisdiction does not exist. By
execution of this Release, I am waiving any right to trial by jury in connection
with any suit, action or proceeding under or in connection with this Release.

 

 

 

Young Soo Woo  

 

Date

 

21